The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on May 5, 2020, in which claims 1-20 were presented for examination.

Status of Claims
Claims 1-20 are pending in the application, of which claims 1, 11 and 19 are in independent form and these claims (1-20) are subject to rejection(s) and/or objection(s) set forth in the following Office Action.

Information Disclosure Statement
  The information disclosure statement (IDS) submitted on 5/5/2020 was filed before the mailing date of the Non-Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner Notes 
(A).      Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.

            (B).      Claim limitations are provided with the Bold fonts in the art rejection.


Claim 3 is objected to because of the following informalities:  “allowing for stabilization of performance statistics” suggestion: - allowing for stabilization of the performance statistics-.   
Claim 4 is objected to because of the following informalities:  “wherein collecting performance statistics includes” suggestion: - wherein the collecting performance statistics includes-.
Claim 5 is objected to because of the following informalities:  “with historical performance statistics” suggestion: - with the historical performance statistics-.   
Claim 6 is objected to because of the following informalities:  “with historical performance statistics” suggestion: - with the historical performance statistics-.  
Claim 7 is objected to because of the same informalities in claim 6 because it depends from claim 6.
Claim 8 is objected to because of the following informalities:  “wherein the remedial action is, at least, a roll back of the upgraded nodes, a pause of the upgrade for analysis, and a continuation of the upgrade.” suggestion: -wherein the remedial action is, at least, one of a roll back of the upgraded nodes, a pause of the upgrade for analysis, and a continuation of the upgrade.-.  
Claim 9 is objected to because of the following informalities:  “wherein a measure of negative performance impact includes” suggestion: - wherein a measure of the negative performance impact includes-.   
Claim 10 is objected to because of the following informalities:  “wherein upgrading one or more nodes includes” suggestion: - wherein the upgrading one or more nodes includes-.
Claim 10 is objected to because of the following informalities:  “wherein upgrading one or more nodes includes upgrading with, at least, new features, improvement to existing features, new configurations, and code bug fixes.” suggestion: - wherein upgrading one or more nodes includes upgrading with, at least, one of  new features, improvement to existing features, new configurations, and code bug fixes.-.
Claim 13 is objected to because of the following informalities:  “allowing for stabilization of performance statistics” suggestion: - allowing for stabilization of the performance statistics-.   
Claim 14 is objected to because of the following informalities:  “wherein collecting performance statistics includes” suggestion: - wherein the collecting performance statistics includes-.   
Claim 15 is objected to because of the following informalities:  “with historical performance statistics” suggestion: - with the historical performance statistics-.  
Claim 16 is objected to because of the following informalities:  “with historical performance statistics” suggestion: - with the historical performance statistics-.  
Claim 17 is objected to because of the same informalities in claim 16 because it depends from claim 16.
Claim 18 is objected to because of the following informalities:  “wherein a measure of negative performance impact includes” suggestion: - wherein a measure of the negative performance impact includes-.   
Claim 20 is objected to because of the following informalities:  “with historical performance statistics” suggestion: - with the historical performance statistics-.  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-12, 15, 18-19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Joshi et al (US 20170031671 A1, hereinafter “Joshi” cited from IDS of record).

Regarding claim 1, Joshi anticipates A computer-implemented method for a performance sensitive storage system upgrade, comprising: 
identifying a storage system having a cluster of multiple nodes with redundancy for sharing a load of host input/output (I0) operations (Fig. 1, para [0018], “…The storage zones may replicate data included in other storage zones. The data storage system 100 may be a distributed replicated data storage system.”); 
upgrading one or more nodes at a time making use of redundancy (para [0051], “…In one embodiment, in view of resiliency consideration of the system, a round robin rolling update schedule is implemented that alternates between zones. In this way, even though the update will be performed during an anticipated downtime, one zone will not be inundated with updates so as to make it unusable….”); 
collecting performance statistics of the storage system with the upgraded nodes during active use of the host 10 operations (para [0055], “Multiple system parameters are evaluated for variations from expected threshold values and/or prior operating values, as shown in block 520….”); and 
comparing the collected performance statistics with historical performance statistics for the storage system (para [0055], “…The firmware update may include new performance parameters, and the evaluation of parameter variations may include a comparison of the post-update performance parameters with the expected new performance parameters provided with the firmware update. In one implementation, the prior operating values and parameters regularly stored during the operation of the system pursuant to blocks 402 and 404 in FIG. 4 are used in the parameter evaluation in block 520….”), wherein: 
if the upgraded nodes show a negative performance impact, taking remedial action (para [0073], “When the variations in system parameters are significant (pursuant to block 522), that is, they exceed a system threshold such that system performance is degraded…” para [0074], “If the rollback is approved by the system operator (block ; 
otherwise, continuing to upgrade the remaining nodes (para [0072], “…When the variations are not significant, that is, the variations are within expected thresholds, the flow of actions continues to block 550 and the method returns to FIG. 4….”).

Regarding claim 2, Joshi anticipates The method as claimed in claim 1, Joshi further anticipates including, after each node upgrade, collecting performance measurements (para [0055], “…The firmware update may include new performance parameters, and the evaluation of parameter variations may include a comparison of the post-update performance parameters with the expected new performance parameters provided with the firmware update….”).

Regarding claim 5, Joshi anticipates The method as claimed in claim 1, Joshi further anticipates wherein comparing the collected performance statistics with historical performance statistics for the storage system nodes is carried out for each one or more node upgrade (para [0053], “…In some embodiments, the impact of firmware updates is evaluated before the update has been completed on all nodes, as shown in block 472….”).

Regarding claim 8, Joshi anticipates The method as claimed in claim 1, Joshi further anticipates wherein the remedial action is, at least, a roll back of the upgraded nodes, a pause of the upgrade for analysis, and a continuation of the upgrade (Fig. 5, steps 530, 532, and 540).

Regarding claim 9, Joshi anticipates The method as claimed in claim 1, Joshi further anticipates wherein a measure of negative performance impact includes a defined tolerance for the comparison (para [0073], “When the variations in system parameters are significant (pursuant to block 522), that is, they exceed a system threshold such that system performance is degraded…”).

Regarding claim 10, Joshi anticipates The method as claimed in claim 1, Joshi further anticipates wherein upgrading one or more nodes includes upgrading with, at least, new features, improvement to existing features, new configurations, and code bug fixes (para [0025], “…The goals include, for example, improving performance, adding new features, enhancing existing features and fixing bugs.”).

Regarding claim 11, it is directed to A system to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 11. Note that, Joshi anticipates A system for a performance sensitive storage system upgrade, comprising: 
a storage system having a cluster of multiple nodes with redundancy for sharing a load of host input/output (IO) operations (Fig. 1); and 
a storage controller (Fig, 1, Storage Server 170) including:  
P201901330US01Page 24 of 28a memory; and 
a processor in communication with the memory, the processor being configured to perform operations (Fig, 1, Storage Server 170).

Regarding claim 12, it recites same features as claim 2, and is rejected for the same reason.

Regarding claim 15, it recites same features as claim 5, and is rejected for the same reason.

Regarding claim 18, it recites same features as claim 9, and is rejected for the same reason.

Regarding claim 19, it is directed to A computer program product to implement the method disclosed in claim 1, please see the rejections directed to claim 1 above which also cover the limitations recited in claim 19. Note that, Joshi anticipates A computer program product for a performance sensitive storage system upgrade, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform the operations (Fig. 1, para [0047], “The methods described herein and in particular with regard to FIGS. 4, 5 and 6 are performed by the storage server 170 that sends instructions to, receives information from …”).

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 
invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Rusev et al (US 20210173727 A1, hereinafter, “Rusev”) and Moore et al (US 20190146774 A1, hereinafter, “Moore”).

Regarding claim 3, Joshi anticipates The method as claimed in claim 1, but does not anticipate including pacing the upgrading of the one or more nodes at a time and, after each upgrade, allowing for stabilization of performance statistics.
Rusev teaches 
including pacing the upgrading of the one or more nodes at a time (para [0025], “…the execution schedule 136 is predefined by an administrator of the sub-organization in order to regulate the amount of devices being updated during a given time…”),
Joshi and Rusev are analogous art because both deal with updating software.

Neither Joshi nor Rusev explicitly teaches 
after each upgrade, allowing for stabilization of performance statistics.
Moore teaches 
after each upgrade, allowing for stabilization of performance statistics (para [0062], “…The performance evaluator 245 may then determine whether the stability metrics satisfy a predetermined condition. If the predetermined condition is determined to be satisfied, the performance evaluator 245 may relay an indicator 335 to the update distributor 235….”).
The combination of Joshi and Rusev along with Moore are analogous art because all deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Joshi, Rusev and Moore before him/her before the effective filing date of the claimed invention, to incorporate the features of Moore into Joshi and Rusev because Moore’s teaching provides techniques that limit adverse impact of deploying new version of an application (Moore, para [0004]).

Regarding claim 13, it recites same features as claim 3, and is rejected for the same reason.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Moore et al (US 20190146774 A1, hereinafter, “Moore”) and Chen et al (US 8566483 B1, hereinafter, “Chen”).

Regarding claim 4, Joshi anticipates The method as claimed in claim 1, but does not anticipate wherein collecting performance statistics includes normalizing the performance statistics to a number of nodes upgraded and to the IO performed.
Moore teaches 
wherein collecting performance statistics includes normalizing the performance statistics to a number of nodes upgraded (para [0062], “…The status checker 240 may then aggregate the responses from the clients 220a-g of the first deployment group 305a, and may relay the aggregated stability metrics 330 to the performance evaluator 245. The performance evaluator 245 may then determine whether the stability metrics satisfy a predetermined condition….” wherein aggregating the responses reads on normalizing),
Joshi and Moore are analogous art because both deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Joshi and Moore before him/her before the effective filing date of the claimed invention, to incorporate the features of Moore into Joshi because Moore’s teaching provides techniques that limit adverse impact of deploying new version of an application (Moore, para [0004]).
Neither Joshi nor Moore explicitly teaches 
wherein collecting performance statistics includes normalizing the performance statistics (to a number of nodes upgraded and) to the IO performed.
Chen teaches 
wherein collecting performance statistics includes normalizing the performance statistics (to a number of nodes upgraded and) to the IO performed (col 3, lines 35-40, “…slice I/O activity is a single value that represents a current "hotness" of a slice, which is derived from I/O access rate or a normalized total I/O response time,…”).
The combination of Joshi and Moore along with Chen are analogous art because all deal with software performance.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Joshi, Moore and Chen before him/her before the effective filing date of the claimed invention, to incorporate the features of Chen into Joshi and Moore 

Regarding claim 14, it recites same features as claim 4, and is rejected for the same reason.

Claims 6-7, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Joshi in view of Garman et al (US 9311066 B1, hereinafter, “Garman”).

Regarding claim 6, Joshi anticipates The method as claimed in claim 1, but does not anticipate wherein comparing the collected performance statistics with historical performance statistics for the storage system nodes is carried out once a threshold percentage of the nodes have been upgraded.
Garman teaches 
wherein comparing the collected performance statistics with historical performance statistics for the storage system nodes is carried out once a threshold percentage of the nodes have been upgraded (Fig. 4 steps 408 and 412. wherein the determined computing devices or initial set of computing devices read on a threshold percentage of the nodes, step 412 execute responsive action is based on comparing the collected performance statistics).
Joshi and Garman are analogous art because both deal with updating software.
Therefore, it would have been obvious to one of ordinary skill in the art, having the teachings of Joshi and Garman before him/her before the effective filing date of the claimed invention, to incorporate the features of Garman into Joshi because Garman’s teaching provides techniques “which facilitate controlled deployment of an update according to a set of monitored performance metrics” (Garman, col 2, lines 16-19).

Regarding claim 7, Joshi as modified by Garman teaches The method as claimed in claim 6, Garman further teaches wherein the threshold percentage is a configured percentage of the nodes (col 15, lines 50-53, “As a further example, the update deployment manager 102 may be configured to automatically select an initial set of computing devices based on any of the above criteria.” wherein an initial set reads on the threshold percentage. For motivation to combine, please refer to office action regarding claim 6).

Regarding claim 16, it recites same features as claim 6, and is rejected for the same reason.

Regarding claim 17, it recites same features as claim 7, and is rejected for the same reason.

Regarding claim 20, it recites same features as claim 6, and is rejected for the same reason.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bardsley is cited for teaching methods, systems, and computer program products for obtaining and utilizing a score indicative of an overall performance effect of a software update on a software host.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192